Citation Nr: 1225553	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to August 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied service connection for a right knee disability, a left knee disability, and anxiety disorder.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In January 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In a November 2010 statement submitted via her representative, the Veteran indicated that she wished to withdraw from appeal her claims for service connection for a right ankle disability, for a left ankle disability, and for PTSD.  Hence, the only claims remaining on appeal are set forth on the title page.  

The Board notes that the RO has characterized the matter of service connection for psychiatric disorder on appeal as service connection for anxiety disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that the Board erred in not considering the scope of a claimant's claim for service connection for a specific psychiatric disability (in that case, PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of psychiatric disability other than anxiety disorder, including depression, and has made statements to the effect that she believes her depression to be attributable to service.  Additionally, while the Veteran has also been diagnosed with PTSD, she has withdrawn her claim for service connection for PTSD.  Thus, consistent with Clemons and the current record, the Board has recharacterized the appeal as set forth on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that she has a right knee disability and a left knee disability that are related to a stress fracture that she incurred during service.  She also alleges that her current anxiety and depression are related to the stress that she experienced during service.  

As regards the claims for service connection for a right knee disability and for a left knee disability, post-service treatment records include a diagnosis of bilateral knee tendinitis, as reflected in an October 2010 private medical report.  The Veteran contends that her current knee problems are related to a stress fracture that she incurred during service.  Service treatment records reflect that in April 1999, a bone scan result was positive for stress reactions of the left inferior pubic ramus, knees, and ankles.  A subsequent April 1999 treatment report indicated that the Veteran continued to have pain in her knees.  She was scheduled for another follow-up appointment.  In a July 1999 follow-up appointment for stress reaction of the hip/knee, the Veteran was noted to have been placed on convalescent leave for her hip/knee stress reaction.  She complained that she still had pain with any upward activity.  

A December 2009 VA examination report revealed that the Veteran had healed stress fractures of the bilateral knees and a specific diagnosis of bilateral knee strain.  The examiner noted his review of the Veteran's service treatment records, VA medical records, and "other" records, but he did not indicate that he reviewed any of the Veteran's private medical records.  He opined that the Veteran's bilateral knee strain was less likely as not caused by or a result of stress fractures of the bilateral knees sustained during Army basic training.  His rationale was that there was no documentation of knee complaints during the Veteran's period of service in the Army and that the Veteran's current knee symptoms and examination findings were not consistent with sequelae of healed stress fractures.     

In a January 2010 lay statement, the Veteran's husband reported that he had been married to her since June 2000.  He stated that, when he met her, she had told him about the injuries she sustained to her pelvis, knees, and ankles in basic training.  He also indicated that he witnessed the Veteran re-injuring her pelvis during a run in early 2000.  He maintained that the Veteran had consistently and frequently complained of knee pain over the last ten years.  He reported that she would frequently wake up at night and complain of pain in both of her knees.  

The Board recognizes that, the December 2009 VA examiner essentially found that the Veteran's right knee disability and left knee disability were not related to her service, based in part on the fact that there was no documentation of knee complaints during her period of service.  However, it appears that the December 2009 VA examiner based his opinion on incorrect facts, as he noted a lack of documentation of knee complaints during the Veteran's period of service.  Service treatment records show that the Veteran made complaints regarding knee pain on at least 3 occasions, twice in April 1999 and once in July 1999.  Further, the claims file contains relevant private medical records reflecting treatment of bilateral knee disabilities, but it is unclear from the VA examiner's notations whether he had been able to review these private medical records.  Under these circumstances, the Board finds that another medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  
 
As regards the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD, although the RO only adjudicated a claim for service connection for anxiety disorder, the record includes other psychiatric diagnoses of record other than anxiety disorder, to include depression.  Thus, consistent with Clemons, the record also raises the matter of the Veteran's entitlement to service connection for psychiatric disability other than PTSD, to include anxiety and depression.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).  

In this case, post-service treatment records include a diagnosis of generalized anxiety disorder, as reflected in an October 2006 private medical report, and a diagnosis of depression, as reflected in a November 2005 VA medical report.  The Veteran contends that her current anxiety and depression are related to the stress that she experienced during service.  Service treatment records reflect that on April 27, 2000, the Veteran admitted herself to the inpatient psychiatry unit because she had unstable feelings.  Her admitting diagnosis was adjustment disorder.  She reported having a lot of stress because she was getting a chapter separation due to a personality disorder.  She stated that this made her feel like a failure.  She was noted to engage in cutting herself on the right forearm in order to relieve stress.  The Veteran indicated that she had been seen in the outpatient mental health unit for the past 7 months.  

After receiving treatment, the Veteran was discharged on April 28, 2000 with a principal discharge diagnosis of rule out unspecified personality disorder and additional discharge diagnoses of PTSD and dysthymic disorder by history.  She was noted to have a history of self-destructive behavior and lability of mood that interfered with her responsibilities as a soldier.  These defects were not found to be due to a mental illness, but instead were found to be due to a profound personality defect.  

The Veteran was psychiatrically cleared for her ongoing chapter separation.  During her May 2000 chapter separation examination, the Veteran reported having depression or excessive worry and frequent trouble sleeping.  The examiner indicated that the Veteran had anxiety and depression that was currently being treated and followed by the psychiatric unit every 2 weeks.  The Veteran's DD Form 214 indicates that she was discharged from active military service due to a personality disorder.  

During an October 2007 VA examination, the Veteran reported that she had been seeing psychiatrists and therapists intermittently since being discharged from service.  She stated that she had been diagnosed with PTSD, generalized anxiety disorder, and depressive disorder.  The examiner diagnosed the Veteran with chronic PTSD and found that the Veteran's current symptoms were definitely caused by abuse she had experienced as a child.  He indicated that the Veteran's experiences during active duty may have brought those symptoms to the forefront, although it also appeared likely that the manifestation of those symptoms might have been due to a change in the availability of her usual coping mechanism of staying busy.  The examiner stated that although the record mentioned a personality disorder, there did not appear to be current evidence of a personality disorder.  Instead, he concluded that the Veteran's symptoms might fit better with a proposed diagnosis of complex PTSD.  The examiner also reported that the Veteran had symptoms of anxiety and depression that interfered mildly to moderately with her ability to enjoy life and engage in normal activities.     

In a January 2010 lay statement, the Veteran's husband reported that he had been married to her since June 2000.  He stated that the Veteran had been treated for her anxiety and depression many times over the past ten years by both military and civilian doctors.    
   
The Board recognizes that the October 2007 VA examiner determined that the Veteran only had a diagnosis of PTSD that was due to her childhood abuse.  He found no current evidence of a personality disorder and instead concluded that the Veteran's symptoms fit with a proposed diagnosis of complex PTSD.  He also indicated the presence of the Veteran's anxiety and depression symptoms.  However, it appears that the VA examiner rendered this opinion primarily in the context of the claim for service connection for PTSD (which the Veteran subsequently withdrew).  He did not explicitly address the manifestation of such symptoms as anxiety and depression during service, nor did he clarify whether the Veteran's current symptoms of anxiety and depression were part of her PTSD diagnosis, or were instead in any way related to the anxiety and depression that were noted on her May 2000 chapter separation examination.  Additionally, subsequent to the October 2007 VA examination, the Veteran submitted both VA and private medical records reflecting that the Veteran had diagnoses for psychiatric disabilities other than PTSD (namely depression, depressive features with anxiety, and a history of depression/anxiety).  

Under these circumstances, the Board finds that another medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo VA orthopedic and psychiatric examinations, by appropriate VA physicians, in connection with her claims for service connection for a right knee disability, for a left knee disability, and for an acquired psychiatric disability other than PTSD, to include anxiety and depresssion.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the physicians is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The letter should also inform the Veteran of the information and evidence necessary to substantiate the claim for service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims. 
  
Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and her representative VCAA-compliant notice regarding the matter of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.  The RO should explain how to establish entitlement to service connection, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit. 

The RO should request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a right knee disability, for a left knee disability, and for an acquired psychiatric disability other than PTSD, to include anxiety and depression, that is not currently of record.  

Further, the RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).   

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and psychiatric examinations, by appropriate VA physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician  designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.
  
Orthopedic Examination -  The examiner should clearly identify all current disability(ies) affecting the Veteran's right knee and left knee.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In providing this opinion, the examiner should consider and address any in-service treatment records, to include an April 1999 bone scan, an April 1999 treatment report indicating that the Veteran continued to have pain in her knees, and a July 1999 follow-up appointment for stress reaction of the hip/knee.  The examiner should also consider and address all relevant post-service treatment records, to include VA and private medical records dated from July 2003 to October 2010, a March 2007 lay statement from the Veteran's friend and former battle buddy, a December 2009 VA medical opinion, and a January 2010 lay statement from the Veteran's husband, along with the Veteran's assertions.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

Psychiatric Examination - The examiner should clearly identify all current psychiatric disability(ies) other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include symptoms noted in service.

In providing this opinion, the examiner should consider and address any in-service treatment records, to include multiple reports documenting the Veteran's psychiatric hospitalization from April 27, 2008 to April 28, 2008, and the May 2000 chapter separation examination.  The examiner should also consider and discuss all relevant post-service treatment records, to include a December 2005 VA treatment report diagnosing the Veteran with depression, an October 2006 letter from a private physician in which the Veteran is diagnosed with generalized anxiety disorder, an October 2007 VA examination report, a May 2008 private treatment report, a June 2009 private treatment report, and a January 2010 lay statement from the Veteran's husband, along with the Veteran's assertions.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


